Exhibit 10.5
 
KELLY SERVICES, INC.
2008 NON-EMPLOYEE DIRECTORS STOCK PLAN


Section 1 - Establishment
 
Kelly Services, Inc. ("Kelly") hereby establishes the Kelly Services, Inc. 2008
Non-Employee Directors Stock Plan (the "Plan"), which is an amendment and
restatement of the Kelly Services, Inc. Non-Employee Director Stock Award Plan,
as set forth in this document.
 
Section  2 - Purpose
 
The purpose of the Plan is to (i) enhance Kelly's ability to attract and retain
the services of Non-Employee Directors by providing them with an opportunity to
participate in the growth of Kelly and (ii) align the personal interests of
Non-Employee Directors with those of Kelly's stockholders by facilitating the
acquisition of Class A Common Stock by Non-Employee Directors in satisfaction of
Kelly's Services, Inc. Non-Employee Director Stock Ownership Guidelines.
 
Section 3 - Certain Definitions
 
(a)           The terms in quotation marks below have the following meanings
under the Plan:
 
"Annual Retainer" means the total amount payable in cash to a Non-Employee
Director as an annual retainer (excluding meeting fees and committee fees) for
services provided by the Non-Employee Director to Kelly.
 
"Board" means the Board of Directors of Kelly.
 
"Class A Common Stock" means Class A Common Stock, par value 1.00 per share, of
Kelly.
 
"Fair Market Value"  means, for any given date, the closing market price for a
share of Class A Common Stock as a Nasdaq Stock Market LLC security reported by
the National Association of Securities Dealers, Inc. Automated Quotation System
("Nasdaq") for that date (or, if no such prices are so reported for such date,
for the latest preceding date on which such sale prices were so reported).  If
the Fair Market Value for a given date cannot be determined by reference to
Nasdaq, it shall be determined in good faith by the Board.
 
"Non-Employee Directors" means a member of the Board who is not an employee of
Kelly.
 
(b)           References in this Plan to the “issuance” of shares, to shares
“issued" or “issuable,” and the like, include authorized and unissued shares or
authorized and unissued shares of Class A Common Stock which have been
reacquired by Kelly and held as treasury shares.
 
 
1

--------------------------------------------------------------------------------

 
 
Section  4 - Duration Of The Plan
 
The Plan was approved by the Board on February 12, 2008 and became effective
upon its approval by the stockholders of the Company at the annual meeting of
stockholders of the Company held on May 6, 2008.  The Plan shall remain
available for the issuance of Class A Common Stock until ten years from the date
the Plan was approved by the Company's stockholders (or such earlier date
determined by the Board).
 
Section 5 - Shares Issuable Under The Plan
 
Subject to adjustment as provided in Paragraph 6, the total number of shares of
Class A Common Stock which may be issued under the Plan in each year during
which the Plan is in effect shall not exceed one-quarter of one percent of the
total number of outstanding Class A Common Stock as of the first day of that
year.
 
Section 6 - Capital Adjustments
 
The aggregate number and class of shares subject to and authorized by the Plan
shall be proportionately adjusted for any increase or decrease in the number of
issued shares of Class A Common Stock resulting from the payment of a stock
dividend, stock split, recapitalization, merger, consolidation, reorganization
of shares or any similar capital adjustment or other increase or decrease in the
number of outstanding Class A Common Stock effected without receipt of
consideration by Kelly.
 
Section  7 - Grants of Class A Common Stock
 
(a)           Each Non-Employee Director who is elected at the annual
stockholders meeting, whose term continues thereafter, or who is elected between
annual stockholders meetings shall receive a portion of his or her Annual
Retainer (or pro rated Annual Retainer for a Non-Employee Director elected
between annual stockholders meetings) in the form of Class A Common Stock in a
percentage (up to a maximum of 100%) of the Annual Retainer as determined by the
Board at the annual stockholders meeting (or at such other time as determined by
the Board).
 
(b)           With respect to those Non-Employee Directors elected at the annual
meeting of stockholders, or whose term continues thereafter, the portion of the
Annual Retainer to be paid in the form of Class A Common Stock shall be paid on
the first business day next following the date of the annual meeting of
stockholders and with respect to any Non-Employee Director elected to the Board
between annual meetings, the portion of the Annual Retainer to be paid in the
form of Class A Common Stock will be paid on the first business day following
his or her election to the Board (each an "Issue Date").
 
 
2

--------------------------------------------------------------------------------

 
 
(c)           The number of shares of Class A Common Stock issued to a
Non-Employee Director in accordance with Section 7(b) shall be determined by
multiplying (x) the Annual Retainer (or pro rated Annual Retainer for a
Non-Employee Director elected between annual stockholders meetings) provided to
such Non-Employee Director for the year by (y) the percentage established by the
Board in accordance with Section 7(a) for the year and dividing the product of
(x) and (y) by the Fair Market Value of a share of Class A Common Stock on the
Issue Date.  Fractional shares resulting from this formula shall be rounded, up
or down, to the nearest whole share at the sole discretion of the Board.
 
Section  8 - Transferability and Vesting
 
The shares of Class A Common Stock issued to each Non-Employee Director shall
not be transferable by the Non-Employee Director for a period of six months
after the Issue Date, except in the event of the death of the recipient.
 
Section  9 - Rights Of the Stockholder
 
A Non-Employee Director shall have no rights as a stockholder with respect to
any shares of Class A Common Stock issued under the terms of this Plan until the
Non-Employee Director shall have become the holder of record of any such shares,
and no adjustment shall be made for dividends in cash or other property or
distribution of other rights with respect to any such shares of Class A Common
Stock for which the record date prior to the date on which the Non-Employee
Director shall have become the holder of record of any such shares.
 
Section 10 - Termination of Service As A Non-Employee Director
 
In the event a Non-Employee Director ceases to serve on the Board (including in
the case of death), all rights to receive Class A Common Stock hereunder shall
terminate immediately.
 
Section 11 - Amendment Of Plan
 
The Board may terminate, amend or modify the Plan at any time and from time to
time; provided, however, the Board of Directors shall not, without the requisite
affirmative approval of stockholders of Kelly, make any amendment which requires
stockholder approval under any applicable law or rule, including Rule 16b-3
under the Securities Exchange Act of 1934 ("Rule 16b-3") or the NASDAQ
Marketplace Rules, unless such compliance, if discretionary, is no longer
desired.
 
Section 12 - Compliance With Rule 16b-3
 
It is intended that the Plan be applied and administered in compliance with Rule
16b-3. If any provision of the Plan would be in violation of Rule 16b-3 if
applied as written, such provision shall not have effect as written and shall be
given effect so as to comply with Rule 16b-3, as determined by the Board.
 
 
3

--------------------------------------------------------------------------------

 
 
Section 13 - Securities Law Restrictions
 
Kelly may impose such other restrictions on any shares of Class A Common Stock
issues pursuant to this Plan as it may deem advisable including, but not limited
to, restrictions intended to achieve compliance with the Securities Act of 1933,
as amended, with the requirements of any stock exchange upon which the Class A
Common Stock is then listed, and with any Blue Sky or state securities law
applicable to such Class A Common Stock.
 
Section 14 - Governing Law
 
All determinations made and actions taken pursuant to the Plan shall be governed
by the laws of the State of Delaware and construed in accordance therewith to
the extent not preempted by the laws of the United States.
 
Section 15 - Plan Administration
 
The Plan shall be administered by the Board, except that the Board may delegate
administration of the Plan to the Corporate Governance and Nominating Committee
or other committee (the "Committee") to the extent that the Committee is
comprised of at least two members of the Board who satisfy the "non-employee
director" definition set forth in Rule 16b-3.  For purposes of the Plan, the
term Board shall refer to the Board or, to the extent such authority has been
delegated to the Committee by the Board, the Committee.
 
4